IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEREK D. BASNIGHT,                    §
                                      §     No. 137, 2018
      Defendant Below,                §
      Appellant,                      §     Court Below: Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID No. 1503010536 (K)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: June 19, 2018
                         Decided:   June 21, 2018
                               ORDER
      On June 5, 2018, the Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the appellant’s

failure to file the opening brief. The appellant received the show cause notice on

June 7, 2018 but did not respond to it, and he has not filed the opening brief.

Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice